United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10240
                          Summary Calendar


KELLY PATRICK ROCHE,

                                    Plaintiff-Appellee,

versus

CITY OF DALLAS; ET AL.,

                                    Defendants,

SCOTT MATTHEW JAY; RAMON MARTINEZ, JR.,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:02-CV-938-N
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Scott Matthew Jay and Ramon Martinez, Jr. appeal the

district court’s order denying their motion for summary judgment

asserting their right to qualified immunity from suit with regard

to Kelly Patrick Roche’s civil rights action alleging that Jay

and Martinez used excessive force in arresting him for public

intoxication without probable cause.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10240
                                - 2 -

     Jay and Martinez argue that the district court misapplied

the qualified-immunity standard by failing to consider whether

the summary judgment evidence showed that their actions were

based upon the mistaken but reasonable belief that Roche was

attempting to escape when he was “pushed” to the ground.    They

contend that the summary judgment evidence did not show that

Martinez had caused injuries to Roche’s wrists by placing metal

handcuffs on them too tightly.    They contend that the summary

judgment evidence showed that Roche was visibly intoxicated and

they reasonably believed that he was in violation of the law

against public intoxication under the circumstances of the

arrest.    These arguments go to the question whether there were

genuine issues of fact for trial and to the reasonableness of

Jay’s and Martinez’s actions, under their own version of the

facts.    Because the court lacks jurisdiction to consider these

issues in an interlocutory appeal, see Reyes v. City of Richmond,

Tex., 287 F.3d 346, 350-51 (5th Cir. 2002), the appeal is

     DISMISSED.